Case 1:20-mc-00212-AJN Document 5-11 Filed 05/21/20 Page 1 of 9




         EXHIBIT 11
5/19/2020                      https://www.sec.gov/Archives/edgar/data/917851/000110465920028562/tm2011510-1_s8pos.htm
                      Case 1:20-mc-00212-AJN             Document 5-11 Filed 05/21/20 Page 2 of 9
  S-8 POS 1 tm2011510-1_s8pos.htm FORM S-8
                           As filed with the Securities and Exchange Commission on February 21, 2020

                                                                                                                Registration No. 333-223718


                                  UNITED STATES
                      SECURITIES AND EXCHANGE COMMISSION
                                                         WASHINGTON, D.C. 20549

                                                 POST-EFFECTIVE AMENDMENT NO. 2

                                                                       TO


                                                             FORM S-8
                              REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933



                                                               Vale S.A.
                                             (Exact name of registrant as specified in its charter)


                   The Federative Republic of Brazil                                               Not Applicable
      (State or other jurisdiction of incorporation or organization)                     (I.R.S. Employer Identification No.)

                      Praia de Botafogo 186 —
                    offices 701-1901 — Botafogo
                      Rio de Janeiro, RJ, Brazil                                                      22250-145
                (Address of Principal Executive Offices)                                              (Zip Code)


                                                              Matching Program
                                                                   2020 Cycle
                                                             (Full Title of the plan)


                                                            Vale Americas Inc.
                                                    140 E. Ridgewood Avenue, Suite 415
                                                 South Tower, Paramus, New Jersey 07652
                                                   (Name and address of agent for service)

                                                             (416) 687- 6041
                                        (Telephone number, including area code, of agent for service)


                                                                with copies to:

                                                               Nicolas Grabar
                                                   Cleary, Gottlieb, Steen & Hamilton LLP
                                                             One Liberty Plaza
                                                            New York, NY 10006
                                                               (212) 225-2000


  Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, a smaller reporting
  company or an emerging growth company. See the definitions of “large accelerated filer,” “accelerated filer,” “smaller reporting

https://www.sec.gov/Archives/edgar/data/917851/000110465920028562/tm2011510-1_s8pos.htm                                                        1/8
5/19/2020                     https://www.sec.gov/Archives/edgar/data/917851/000110465920028562/tm2011510-1_s8pos.htm
                     Case 1:20-mc-00212-AJN             Document 5-11 Filed 05/21/20 Page 3 of 9
  company” and “emerging growth company” in Rule 12b-2 of the Exchange Act.

  Large accelerated filer x                                                                                      Accelerated filer ¨
  Non-accelerated filer ¨                                                                              Smaller reporting company ¨
                                                                                                       Emerging growth company ¨




https://www.sec.gov/Archives/edgar/data/917851/000110465920028562/tm2011510-1_s8pos.htm                                            2/8
5/19/2020                     https://www.sec.gov/Archives/edgar/data/917851/000110465920028562/tm2011510-1_s8pos.htm
                     Case 1:20-mc-00212-AJN             Document 5-11 Filed 05/21/20 Page 4 of 9



                                                         EXPLANATORY NOTE

           This Post-Effective Amendment No. 2 relates to the Registration Statement on Form S-8 (File No. 333-223718) (the
  “Registration Statement”) of Vale S.A. (the “Registrant”), which was filed with the U.S. Securities and Exchange Commission on
  March 16, 2018. The Registration Statement registered 5,000,000 common shares of the Registrant’s stock (the “Shares”), to be offered
  pursuant to its Matching Program 2018 Cycle (the “2018 Cycle”).

           On April 2, 2019, the Registrant filed with the Securities and Exchange Commission a Post-Effective Amendment No. 1 to the
  Registration Statement No. 333-223718 in order to reflect the amended terms of an additional plan cycle, the Vale Matching Program
  2019 Cycle.

           The purpose of this Post-Effective Amendment No. 2 is to amend the Registration Statement to reflect the terms of an
  additional plan cycle, the Matching Program 2020 Cycle (the “2020 Cycle”).

           Under the 2020 Cycle, as in the 2019 Cycle, Shares will be offered to certain eligible employees, subject to the satisfaction of
  applicable vesting conditions, in connection with those employees’ own purchase of Shares. No additional securities are being
  registered hereby.


                                                                      2




https://www.sec.gov/Archives/edgar/data/917851/000110465920028562/tm2011510-1_s8pos.htm                                                       3/8
5/19/2020                       https://www.sec.gov/Archives/edgar/data/917851/000110465920028562/tm2011510-1_s8pos.htm
                       Case 1:20-mc-00212-AJN             Document 5-11 Filed 05/21/20 Page 5 of 9



  Table of Contents:

  Press Release                                                                                                           3
  Signature Page                                                                                                          5


                                                                      3




https://www.sec.gov/Archives/edgar/data/917851/000110465920028562/tm2011510-1_s8pos.htm                                       4/8
5/19/2020                       https://www.sec.gov/Archives/edgar/data/917851/000110465920028562/tm2011510-1_s8pos.htm
                       Case 1:20-mc-00212-AJN             Document 5-11 Filed 05/21/20 Page 6 of 9



                                                                    Part II

                                 INFORMATION REQUIRED IN THE REGISTRATION STATEMENT

  Item 8. Exhibits.

             The following exhibits are filed herewith or incorporated herein by reference:

  Exhibit number                                                              Document

       4.4                 Vale Matching Program 2020 Cycle

       24                  Power of Attorney, incorporated herein by reference to Exhibit 24 to our Registration Statement on Form S-8
                           (No. 333-223718), filed with the SEC on March 16, 2018


                                                                       4




https://www.sec.gov/Archives/edgar/data/917851/000110465920028562/tm2011510-1_s8pos.htm                                                  5/8
5/19/2020                     https://www.sec.gov/Archives/edgar/data/917851/000110465920028562/tm2011510-1_s8pos.htm
                     Case 1:20-mc-00212-AJN             Document 5-11 Filed 05/21/20 Page 7 of 9




                                                               SIGNATURES

           Pursuant to the requirements of the Securities Act, Vale certifies that it has reasonable grounds to believe that it meets all of
  the requirements for filing on Form S-8 and has duly caused this Post-Effective Amendment No. 2 to the Registration Statement to be
  signed on its behalf by the undersigned, thereunto duly authorized, in the City of Rio de Janeiro, State of Rio de Janeiro, Brazil on
  February 21, 2020.

                                                                           VALE S.A.

                                                                           By:                     /s/ Eduardo Bartolomeo
                                                                           Name:                     Eduardo Bartolomeo
                                                                           Title:                   Chief Executive Officer

                                                                           By:                      /s/ Luciano Siani Pires
                                                                           Name:                      Luciano Siani Pires
                                                                           Title:                   Chief Financial Officer



                                                                       5




https://www.sec.gov/Archives/edgar/data/917851/000110465920028562/tm2011510-1_s8pos.htm                                                        6/8
5/19/2020                     https://www.sec.gov/Archives/edgar/data/917851/000110465920028562/tm2011510-1_s8pos.htm
                     Case 1:20-mc-00212-AJN             Document 5-11 Filed 05/21/20 Page 8 of 9



           Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No. 2 to the
  Registration Statement has been signed by the following persons in the capacities indicated below on February 21, 2020, in respect of
  Vale.

                            SIGNATURE                                                                  TITLE

                       /s/ Eduardo Bartolomeo
                         Eduardo Bartolomeo                                                    Chief Executive Officer

                        /s/ Luciano Siani Pires
                          Luciano Siani Pires                                                  Chief Financial Officer

                          Vale Americas Inc.                               Authorized Representative of Vale S.A. in the United States

  By:                           *
                             Paul Casbar

                   /s/ José Maurício Pereira Coelho
                     José Maurício Pereira Coelho                                         Chairman of the Board of Directors

                                  *
                     Fernando Jorge Buso Gomes                                                     Vice-Chairman

                                  *
                       Marcel Juviniano Barros                                                         Director

                                  *
                            Toshiya Asahi                                                              Director

                                *
                  Oscar Augusto de Camargo Filho                                                       Director

                                  *
                            Lucio Azevedo                                                              Director

                     José Luciano Duarte Penido                                                        Director

                       /s/ Roger Allan Downey
                         Roger Allan Downey                                                            Director

               Murilo Cesar Lemos dos Santos Passos                                                    Director

             Patricia Gracindo Marques de Assis Bentes                                                 Director

                 Eduardo de Oliveira Rodrigues Filho                                                   Director

                  Sandra Maria Guerra de Azevedo                                                       Director

                   Isabella Saboya de Albuquerque                                                      Director

  *By:                         /s/ Luciano Siani Pires
  Name:                         Luciano Siani Pires
  Title:                        Attorney-in-Fact


                                                                      6

https://www.sec.gov/Archives/edgar/data/917851/000110465920028562/tm2011510-1_s8pos.htm                                                   7/8
5/19/2020                     https://www.sec.gov/Archives/edgar/data/917851/000110465920028562/tm2011510-1_s8pos.htm
                     Case 1:20-mc-00212-AJN             Document 5-11 Filed 05/21/20 Page 9 of 9



                                                            EXHIBIT INDEX

  Exhibit number                                                             Document

       4.4                Vale Matching Program 2020 Cycle

       24                 Power of Attorney, incorporated herein by reference to Exhibit 24 to our Registration Statement on Form S-8
                          (No. 333-223718), filed with the SEC on March 16, 2018


                                                                      7




https://www.sec.gov/Archives/edgar/data/917851/000110465920028562/tm2011510-1_s8pos.htm                                                 8/8
